Exhibit 10.2

SIXTH AMENDMENT TO

CREDIT AGREEMENT

 

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into to
be effective as of August 26, 2013 (the “Effective Date”), among GREEN PLAINS
ORD LLC, a Delaware limited liability company (“GPO”), GREEN PLAINS HOLDINGS
LLC, a Delaware limited liability company (“Holdings” and together with GPO the
“Borrower”), AGSTAR FINANCIAL SERVICES, PCA (“AgStar”) and the other commercial,
banking or financial institutions whose signatures appear on the signature pages
to the Credit Agreement (collectively, the “Banks”), and AGSTAR FINANCIAL
SERVICES, PCA, and its successors and assigns, as Administrative Agent for
itself and the other Banks (“Agent”). 

 

RECITALS

 

A.Borrower, Agent and the Banks entered into a Credit Agreement dated as of July
2, 2009, a First Amendment to Credit Agreement dated as of June 30, 2011, a
Second Amendment to Credit Agreement dated as of June 30, 2011, a Third
Amendment to Credit Agreement dated as of June 28, 2012, a Fourth Amendment to
Credit Agreement dated as of September 28, 2012, and a Fifth Amendment to Credit
Agreement dated as of June 27, 2013 (together, as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) under which the Banks agreed
to extend certain financial accommodations to Borrower. 

 

B. At the request of Borrower, the Banks have agreed to make certain
modifications to the Credit Agreement in accordance with the terms and
conditions of this Amendment.

 

C.All terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

AGREEMENT

 

1.Credit Agreement Amendments.  As of the Effective Date:

 

a.The following defined term as used in the Credit Agreement and other Loan
Documents shall be amended, restated and replaced by the following:

 

“Revolving Line of Credit Loan Maturity Date” means November 26, 2013.

 

2.Effect on Credit Agreement.    Except as expressly amended by this Amendment,
all of the terms of the Credit Agreement shall be unaffected by this Amendment
and shall remain in full force and effect.  Nothing contained in this Amendment
shall be deemed to constitute a waiver of any rights of the Banks or to affect,
modify, or impair any of the rights of the Banks as provided in the Credit
Agreement.

 

3.Conditions Precedent to Effectiveness of this Amendment.  The obligations of
the Banks hereunder are subject to the conditions precedent that Agent shall
have received the following, in form and substance satisfactory to Agent:

 

a.this Amendment duly executed by Borrower and Agent;

 





1

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

b.payment in cash of an amendment fee in the amount of $25,000.00; and

 

c.all other documents, instruments, or agreements required to be delivered to
Agent under the Credit Agreement and not previously delivered to Agent.

 

4. Representations and Warranties of Borrower.  Borrower hereby agrees with,
reaffirm, and acknowledge as follows:

 

a.The execution, delivery and performance by Borrower of this Amendment is
within Borrower’s power, has been duly authorized by all necessary action, and
does not contravene:  (i) the certificates of formation or operating agreements
of Borrower; or (ii) any law or any contractual restriction binding on or
affecting Borrower; and does not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties;

 

b.This Amendment is, and each other Loan Document to which Borrower is a party
when delivered will be, legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and

 

c.All other representations, warranties and covenants contained in the Credit
Agreement and the other Loan Documents are true and correct and in full force
and effect.

 

5. Counterparts.  It is understood and agreed that this Amendment may be
executed in counterparts each of which shall, for all purposes, be deemed an
original and all of which, taken together, shall constitute one and the same
agreement even though all of the parties hereto may not have executed the same
counterpart of this Amendment.  Electronic delivery of an executed counterpart
of a signature page to this Amendment shall be effective as delivery of an
original executed counterpart to this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.

 

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW THIS PAGE]

 





2

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

 

Dated to be effective as of August 26, 2013

 

BORROWER:

 

GREEN PLAINS ORD LLC,

a Delaware limited liability company

 

 

 

/s/ Jerry L. Peters______________

By:  Jerry L. Peters

Its: Chief Financial Officer

 

and

 

GREEN PLAINS HOLDINGS LLC,

a  Delaware limited liability company

 

 

 

/s/ Jerry L. Peters______________

By:  Jerry L. Peters

Its: Chief Financial Officer

 

 





3

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

 

Dated to be effective as of August 26, 2013

 

 

 

AGENT:

 

AGSTAR FINANCIAL SERVICES, PCA,

as Administrative Agent

 

 

/s/ Ron Monson______________________

By: Ron Monson

Its: Vice President

 

 

 

 

 



4

 

 

--------------------------------------------------------------------------------